Case: 14-60480      Document: 00513019544         Page: 1    Date Filed: 04/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60480
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 24, 2015
HARDEEP SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 973 984


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Hardeep Singh, a native and citizen of India, petitions for review of the
denial of asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). Singh admitted that he is removable, but he contends
that, if he is removed to India, he will face persecution and torture because he
is a Sikh who supports a Sikh political party. The immigration judge (IJ)
presumed that Singh had experienced past persecution but found that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60480     Document: 00513019544     Page: 2   Date Filed: 04/24/2015


                                  No. 14-60480

Department of Homeland Security (DHS) had presented documentary
evidence showing that Singh could avoid future persecution or torture by
relocating within India. The Board of Immigration Appeals (BIA) agreed and
dismissed Singh’s appeal.
      First, Singh argues that he received ineffective assistance of counsel
under Padilla v. Kentucky, 559 U.S. 356 (2010), because he proceeded pro se
before the IJ. He also argues that a remand is necessary to address the very
recent changes in the country conditions in India. We can review a final order
of removal only when “the alien has exhausted all administrative remedies
available to the alien as of right.” 8 U.S.C. § 1252(d)(1). “Failure to exhaust
an issue creates a jurisdictional bar as to that issue.” Roy v. Ashcroft, 389 F.3d
132, 137 (5th Cir. 2004); see also Omari v. Holder, 562 F.3d 314, 324-25 (5th
Cir. 2009). Because Singh did not raise either of these issues before the BIA,
and because he does not establish an exemption from the exhaustion
requirement, we lack jurisdiction to consider them. See § 1252(d)(1); Roy, 389
F.3d at 137; see also Goonsuwan v. Ashcroft, 252 F.3d 383, 390 (5th Cir. 2001).
Accordingly, these portions of Singh’s petition for review are dismissed for lack
of jurisdiction.
      Next, Singh argues that the BIA erred in determining that he had not
established his eligibility for asylum, withholding of removal, and CAT
protection. We review the factual determination that an alien is not eligible
for asylum, withholding of removal, or relief under the CAT under the
substantial evidence standard. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006). It is the petitioner’s burden to demonstrate that the evidence
compels a contrary conclusion. See Zhao v. Gonzales, 404 F.3d 295, 306 (5th
Cir. 2005). The IJ found that Singh could relocate within India to avoid the
persons and harm he fears. The BIA concluded that the IJ’s findings were



                                        2
    Case: 14-60480    Document: 00513019544     Page: 3   Date Filed: 04/24/2015


                                 No. 14-60480

supported by the record. Singh is not entitled to asylum because he fails to
show that the evidence compels a finding that he has a “well-founded fear” of
persecution. See Sharma v. Holder, 729 F.3d 407, 411-13 (5th Cir. 2013).
Accordingly, he cannot make the more difficult showing of an objective “clear
probability” that he will be persecuted, as is required for withholding of
removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). With respect
to the denial of relief under the CAT, Singh can avoid the likelihood of torture,
as well as persecution, by relocating within India. See id. at 595-96. Because
Singh has failed to show that the evidence compels a ruling in his favor
concerning asylum, withholding of removal, or relief under the CAT, see Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), this portion of his petition for
review is denied.
      For the foregoing reasons, the petition for review is DISMISSED in part
and DENIED in part.




                                       3